Citation Nr: 0932826	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-06 405	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for myelodysplastic 
syndrome (MDS), including due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for monoclonal 
gammopathy, including due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army during 
World War II, from January 1943 to January 1946.  His 
military personnel records confirm he served in Japan from 
November 14, 1945 to January 10, 1946 and passed through 
Hiroshima on December 22, 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

During the pendency of this appeal the Veteran relocated and 
the RO in Nashville, Tennessee, assumed jurisdiction over his 
claims.  That office certified his appeal to the Board.

In July 2009, as support for his claims, the Veteran 
testified at a hearing at the RO in Nashville before the 
undersigned Veterans Law Judge (VLJ) of the Board, commonly 
referred to as a Travel Board hearing.

Because of the Veteran's age, the Board has advanced this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's MDS and monoclonal gammopathy have been linked 
by competent evidence - indeed, a VA medical opinion, to his 
documented, albeit relatively minimal, exposure to radiation 
(at worst 0.001 rem) during his military service in the 
occupation of Hiroshima, Japan.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
MDS and monoclonal gammopathy were incurred in service, the 
result of exposure to radiation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, though, since the Board is granting the Veteran's 
claims - in full, there is no need to discuss whether there 
has been compliance with the VCAA inasmuch as this 
determination is ultimately inconsequential.

II.  Service Connection for MDS and Monoclonal Gammopathy

The Veteran claims that his MDS and monoclonal gammopathy are 
related to his exposure to radiation while serving in Japan 
following World War II.  Resolving all reasonable doubt in 
his favor, as required by 38 C.F.R. § 3.102, the Board finds 
that these disorders are as likely as not linked to that 
radiation exposure in service.



The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

First, a "radiation-exposed Veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i), (ii).  

Applying these criteria for presumptive radiation exposure, 
the Veteran's service satisfies the requirements 38 C.F.R. § 
3.309(d)(3)(ii)(B).  His military personnel records confirm 
his presence in Japan from November 14, 1945 to January 10, 
1946 showing that he arrived in Sasebo, approximately 30 
miles from Nagasaki, then he went to Fukuoka approximately 65 
miles from Nagasaki, and then he passed through Hiroshima on 
December 22, 1945 en route between Fukuoka and Okazaki.  
Therefore, his service indicates presumptive exposure to 
radiation based on § 3.309(d)(3)(ii)(B).

Diseases specific to radiation-exposed Veterans are the 
following:  leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma; 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

As for his current disabilities, the Veteran has been 
diagnosed with MDS and monoclonal gammopathy.  Neither of 
these conditions, however, is specifically listed in 
38 C.F.R. § 3.309(d)(2).  Therefore, he is not entitled to 
presumptive service connection for either of these conditions 
under this regulation.

There are, however, other considerations for determining 
whether he is entitled to service connection for these 
conditions.  38 C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
Veteran's exposure to radiation.  These records normally 
include, but may not be limited to ,the Veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service treatment records, and other records 
that may contain information pertaining his radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  

In this case, a request was made to the Defense Threat 
Reduction Agency (DTRA) to issue an opinion as to the 
Veteran's ionizing radiation exposure in service.  Based on 
the movements of the Veteran's unit and time frame of his 
service, the DTRA assessed his radiation exposure as 0.001 
rem (at worst) of gamma radiation.  He challenged this report 
because it did not list his service in Nagasaki.  He 
testified during his July 2009 Travel Board hearing that he 
unloaded supplies in the Nagasaki harbor for three to four 
days prior to going to Fukuoka.  The Board finds no reason to 
question his credibility.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991) (determining the credibility of evidence 
is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 
69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).  

However, the Board does not find that requesting another 
opinion from the DTRA, factoring in 5 days of exposure 
instead of just one, will make a significant difference to 
the Veteran's claims - especially since the Board is 
granting them, regardless.

As the DTRA's opinion states that "even the most exposed of 
the occupation troops in Japan from both internal and 
external exposure was probably well below 1 rem," even 
factoring in four days of exposure in Nagasaki in September 
1945 is not likely to upgrade the Veteran's exposure to 
greater than 1 rem.  As a measure of reference, the current 
U.S. occupational radiation dose limit for adults is 5 rems 
per year.  10 C.F.R. § 20.1201 (2009).  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Section 3.311(b)(5) requires that bone cancer become manifest 
within 30 years after exposure, posterior subcapsular 
cataracts become manifest within 6 months or more after 
exposure, leukemia become manifest at any time after 
exposure, and that other diseases specified in 
section 3.311(b)(2) become manifest 5 years or more after 
exposure. 

In this case the Veteran's disorders, MDS and monoclonal 
gammopathy, are not listed as radiogenic diseases under 38 
C.F.R. § 3.311 either.  So he would not be entitled to 
presumptive service connection based on radiation exposure 
and a radiogenic disease.

All of this, however, notwithstanding, the United States 
Court of Appeals for the Federal Circuit has held that when a 
Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of his military service.  
In other words, the fact that the Veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

There is no disputing the Veteran has the claimed 
disabilities - MDS and monoclonal gammopathy.  Accordingly, 
the determinative issue is whether these conditions are 
etiologically related to his military service, as he is 
alleging - to specifically include to his documented, albeit 
relatively minimal, exposure to radiation during World War II 
in the occupation of Hiroshima.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records (STRs) were 
apparently destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC), a military records repository.  When, 
as here, STRs are lost, missing or presumed destroyed, VA has 
a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision...." Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

A medical opinion from the Veteran's treating VA oncologist 
L.G., M.D., PhD. concludes the Veteran's MDS and monoclonal 
gammopathy are related to exposure to ionizing radiation 
while in the armed forces.  There is no medical evidence 
refuting this VA physician's opinion.



This VA physician's opinion, especially when considered in 
the aggregate with the other evidence of record confirming 
the Veteran participated in the occupation of Hiroshima, 
Japan, and in that capacity was exposed to radiation (albeit 
at a level the DTRA has determined was only relatively 
minimal), is sufficient to etiologically link his current MDS 
and monoclonal gammopathy to that exposure to ionizing 
radiation during his World War II military service.  
Moreover, as this opinion was from a oncologist and based on 
treatment of the Veteran's conditions and consideration of 
his medical history and assertions, the Board finds it 
probative of the medical nexus question.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position).  It is especially worth 
reiterating in this regard that there is no contrary medical 
opinion evidence of record to suggest - much less conclude 
more definitively, an alterative cause of these conditions at 
issue.  Certainly then, it is just as likely as not they are 
the result of said radiation exposure.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board finds 
that the criteria for service connection for MDS and 
monoclonal gammopathy are met.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (indicating an absolutely accurate 
determination of etiology is not required, nor is definite 
etiology or obvious etiology).




ORDER

The claim for service connection for MDS is granted.

The claim for service connection for monoclonal gammopathy is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


